
	
		I
		111th CONGRESS
		2d Session
		H. R. 5854
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Pomeroy (for
			 himself, Mr. Sam Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Tanner,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Kind, Mr. Crowley, Ms.
			 Schwartz, Ms. Linda T. Sánchez of
			 California, Mr. Yarmuth,
			 Mr. Larson of Connecticut,
			 Mr. Herger,
			 Mr. Linder, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  access of prisoners to Social Security account numbers.
	
	
		1.Short titleThis Act may be cited as the
			 No Prisoner Access to Social Security
			 Numbers Act of 2010.
		2.Prohibition of
			 access of prisoners to social security account numbers
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is
			 amended by adding at the end the following new clause:
				
					(x)(I)No governmental entity
				may employ, or enter into or maintain a contract for the use or employment of,
				prisoners in any capacity that would allow such prisoners access to the social
				security account numbers of other individuals (or any derivatives of such
				numbers).
						(II)For purposes of this clause, the
				term prisoner means an individual confined in a jail, prison, or
				other penal institution or correctional facility.
						(III)For purposes of this clause, the term
				governmental entity means an agency or instrumentality of the
				Federal Government or of a State or political subdivision thereof or a
				federally recognized Indian tribe. Such term includes a person acting as an
				agent of such an agency or instrumentality or Indian tribe. For purposes of
				this subclause, the term State includes an entity referred to in
				subparagraph
				(D)(iii)(II).
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to employment of prisoners, or entry
			 into contract for the use or employment of prisoners, on or after the date of
			 the enactment of this Act.
				(2)Treatment of
			 current arrangementsIn the case of—
					(A)prisoners employed
			 as described in clause (x) of section 205(c)(2)(C) of the
			 Social Security Act (as added by this
			 section) on the date of the enactment of this Act, and
					(B)contracts
			 described in such clause in effect on such date,
					the
			 amendments made by this section shall take effect 90 days after the date of the
			 enactment of this Act.
